



COURT OF APPEAL FOR ONTARIO

CITATION: Codina v. Grand Valley Institution
    for Women, 2021 ONCA 877

DATE: 20211208

DOCKET: C69924

MacPherson, Coroza and Sossin
    JJ.A.

BETWEEN

Angelina Codina

Applicant (Appellant)

and

Grand Valley Institution for
    Women

Respondent (Respondent)

Angelina Codina, acting in person

Ian B. Kasper, appearing as duty
    counsel

Shain Widdifield and James Stuckey, for
    the respondent

Heard and released orally: December
    7, 2021

On appeal from
    the judgment of Justice Michael R. Gibson of the Superior Court of Justice,
    dated September 17, 2021, with reasons reported at 2021 ONSC 6164.

REASONS FOR DECISION

[1]

The appellant was convicted of four counts of providing advice or
    representation contrary to s. 91(1) of the
Immigration and
    Refugee Protection Act
, 2001, c. 27 and one count of knowingly
    counselling a person to make a misrepresentation in relation to the
    administration of the
IRPA
, contrary to s.
    126.

[2]

The appellant is a disbarred lawyer and is not a licensed
    immigration consultant under the
IRPA
.

[3]

The appellant is currently incarcerated at Grand Valley
    Institution pursuant to a warrant of committal issued by Molloy J. of the
    Superior Court on May 29, 2018.

[4]

The appellant appealed her conviction; the appeal was dismissed
    by this court:
R. v. Codina
, 2020 ONCA 848.
    The appellant appealed her sentence; the appeal was dismissed:
R. v. Codina
, 2019 ONCA 986.

[5]

The appellant applied for a writ of
habeas
    corpus
challenging the validity of the warrant of committal. The
    application was dismissed by Gibson J.:
Codina v. Grand
    Valley Institution for Women
, 2021 ONSC 6164. The application judge
    said, at paras. 20, 21, 25 and 26:

Ms. Codina has unsuccessfully tried the
    arguments in her present application multiple times before this Court and the
    Court of Appeal. The basis for her arguments is identical or essentially the
    same. In this application, she has sought to recast them in a slightly
    different guise.



I agree with the submission of the Respondent
    that in the present
habeas corpus
application, Ms. Codina offers only
    the veneer of new argument.



In accordance with s.782, [of the
Criminal
    Code
], Ms. Codinas warrant of committal alleges that she was convicted,
    and there is a valid conviction to sustain the warrant, as has been determined
    by the Court of Appeal.

I am satisfied that the application does not
    show a substantial ground for the order sought, that the application is
    frivolous, vexatious and constitutes an abuse of the courts process, and that
    it can be determined without a full hearing.

[6]

The appellant appeals from the application
    judges decision.

[7]

We see no merit in the appellants appeal. We
    specifically endorse the application judges analysis and conclusion. That
    conclusion is, in a word, obvious.

[8]

The appeal is dismissed.

J.C.
    MacPherson J.A.

S.
    Coroza J.A.

Sossin
    J.A.


